Title: From Thomas Jefferson to Benjamin Henry Latrobe, 22 April 1805
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Dear Sir 
                     
                     Washington Apr. 22. 05.
                  
                  Having returned a few days since, I called on mr Ludlow to have the offices for this house now begun. he told me he awaited your instructions, papers etc and would write to you immediately. having three months now before our Autumnal recess I should be glad this work could be pushed on such a scale as to compleat one end at least while I am here. having given you the only sketches I had of the design, I must ask the return of them in order to recollect my own views respecting the work, and to recieve an answer as soon as convenient. Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               